THREADGILL, Judge.
On this appeal filed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), the appellant, Darryl Williams, challenges his judgment and sentence for possession of cocaine with intent to sell. We affirm Williams’ judgment and sentence without discussion; however, we conclude that the attorney’s fee lien imposed in the amount of $3,180, was entered without notice to Williams and an opportunity to be heard. See Davis v. State, 711 So.2d 1314 (Fla. 2d DCA 1998). The record shows that, pursuant to Bain v. State, 730 So.2d 296 (Fla. 2d DCA 1999), this error was properly preserved in the trial court. We therefore strike the fee lien. On remand, the trial court may reimpose the lien if, after proper notice and a hearing, it determines that such action is appropriate.
Affirmed in part; stricken in part; and remanded.
PATTERSON, C.J., and NORTHCUTT, J., Concur.